 


 HR 1327 ENR: Never Forget the Heroes: James Zadroga, Ray Pfeifer, and Luis Alvarez Permanent Authorization of the September 11th Victim Compensation Fund Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 1327 
 
AN ACT 
To extend authorization for the September 11th Victim Compensation Fund of 2001 through fiscal year 2092, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Never Forget the Heroes: James Zadroga, Ray Pfeifer, and Luis Alvarez Permanent Authorization of the September 11th Victim Compensation Fund Act. 2.September 11th Victim Compensation Fund of 2001 (a)Authorization and fundingSection 410 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended— 
(1)in subsection (c), by striking $4,600,000,000 and all that follows through expended and inserting such sums as may be necessary for fiscal year 2019 and each fiscal year thereafter through fiscal year 2092, to remain available until expended; and (2)in subsection (e), by striking Upon completion of all payments under this title and inserting On October 1, 2092, or at such time thereafter as all funds are expended. 
(b)Extension of limitation on claim filingSection 405(a)(3)(B) of the Air Transportation Safety and System Stabilization Act (40 U.S.C. 401010 note) is amended by striking the date that is 5 years after the date of enactment of the James Zadroga 9/11 Victim Compensation Fund Reauthorization Act and inserting October 1, 2090. (c)Compensation reduced by Special Master due to lack of fundingSection 406(d)(2) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended by adding at the end the following: 
 
(D)Compensation reduced by Special Master due to insufficient funding 
(i)In generalIn any claim in Group B as described in section 405(a)(3)(C)(iii) in which, prior to the enactment of the Never Forget the Heroes: James Zadroga, Ray Pfeifer, and Luis Alvarez Permanent Authorization of the September 11th Victim Compensation Fund Act, the Special Master had advised the claimant that the amount of compensation has been reduced on the basis of insufficient funding, the Special Master shall, in the first fiscal year beginning after sufficient funding becomes available under such Act, pay to the claimant an amount that is, as determined by the Special Master, equal to the difference between— (I)the amount the claimant would have been paid under this title if sufficient funding was available to the Special Master at the time the Special Master determined the amount due the claimant under this title; and 
(II)the amount the claimant was paid under this title. (ii)DefinitionsFor purposes of this subparagraph: 
(I)Insufficient fundingThe term insufficient funding means funding— (aa)that is available to the Special Master under section 410(c) on the day before the date of enactment of the Never Forget the Heroes: James Zadroga, Ray Pfeifer, and Luis Alvarez Permanent Authorization of the September 11th Victim Compensation Fund Act for purposes of compensating claims in Group B as described in section 405(a)(3)(C)(iii); and 
(bb)that the Special Master determines is insufficient for purposes of compensating all such claims and complying with subparagraph (A). (II)Sufficient fundingThe term sufficient funding means funding— 
(aa)made available to the Special Master for purposes of compensating claims in Group B as described in section 405(a)(3)(C)(iii) through an Act of Congress that is enacted after the date on which the amount of the claim described in clause (i) has been reduced; and (bb)that the Special Master determines is sufficient for purposes of compensating all claims in such Group B.. 
(d)Limitations on noneconomic lossSection 405(b)(7)(A) of the of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended— (1)by redesignating clauses (i) and (ii) as subclauses (I) and (II) respectively, and adjusting the margins accordingly; 
(2)by striking With respect to and inserting the following:  (i)In generalExcept as provided in clause (ii), with respect to; and 
(3)by adding at the end the following:  (ii)ExceptionThe Special Master may exceed the applicable limitation in clause (i) for a claim in Group B as described in subsection (a)(3)(C)(iii) if the Special Master determines that the claim presents special circumstances.. 
(e)Adjustment of annual gross income limitationSection 405(b)(7)(B)(ii) of the Air Transportation Safety and System Stabilization Act (40 U.S.C. 40101 note) is amended by striking $200,000. and inserting the annual gross income limitation. The annual gross income limitation in effect on the date of enactment of the Never Forget the Heroes: James Zadroga, Ray Pfeifer, and Luis Alvarez Permanent Authorization of the September 11th Victim Compensation Fund Act is $200,000. The Special Master shall periodically adjust that annual gross income limitation to account for inflation.. 3.Appointment of special master and deputy special mastersSection 404 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended— 
(1)by redesignating subsection (b) as subsection (c); and (2)by inserting after subsection (a) the following: 
 
(b)Appointment of Special Master and Deputy Special MastersThe Attorney General may appoint a Special Master and no more than two Deputy Special Masters without regard to the provisions of title 5, United States Code, governing appointments in the competitive service. Any such employee shall serve at the pleasure of the Attorney General. The Attorney General shall fix the annual salary of the Special Master and the Deputy Special Masters.. 4.Budgetary effects (a)Statutory PAYGO scorecardsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. 
(b)Senate PAYGO scorecardsThe budgetary effects of this Act shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of House Concurrent Resolution 71 (115th Congress).  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 